Citation Nr: 1236720	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, evaluated as noncompensably disabling from April 30, 2009 to June 29, 2011 and as 10 percent disabling from June 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from April 1960 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama, which granted service connection for bilateral hearing loss and awarded a noncompensable evaluation, effective April 30, 2009.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 3.  The Veteran submitted a private audiogram and report later that month.

In June 2011, the Board remanded the case for additional development, to include scheduling a VA audiological examination and obtaining additional treatment records.  By an August 2011 rating action, the Appeals Management Center (AMC) awarded a compensable evaluation of 10 percent for the Veteran's service-connected bilateral hearing loss, effective June 30, 2011.  

In May 2012, the Board remanded the case so that another VA audiological examination could be scheduled.  The AMC provided a supplemental statement of the case (SSOC) in August 2012.

Unfortunately, another remand of the Veteran's claim is necessary.  The Board regrets the delay caused by this remand.  Unfortunately, after a thorough review of the claims file, the Board finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, for the specific reasons set forth below, the issue of entitlement to a higher initial evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  [This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).]  
REMAND

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric Level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss has been rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, prior to June 30, 2011, and as 10 percent disabling from June 30, 2011.

The Veteran underwent a QTC examination in July 2009.  The diagnosis was moderate to profound bilateral high frequency sensorineural hearing loss.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 30, 55, 80, and 100, for an average of 66 in the right ear; and of 20, 65, 80, and 100, for an average of 66 in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 88 percent in the left ear.  The level of presentation was 90 dB HL in both ears.  These VA audiometric findings reflect Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a noncompensable evaluation under Table VII, DC 6100.

At the May 2011 hearing, the Veteran testified that his hearing had worsened since the July 2009 VA examination.  The Veteran's representative stated that a presentation level of 90 dB HL during speech recognition testing such as that used by the July 2009 QTC examiner "doesn't accurately portray real world, real life situation."  

Subsequent to the hearing, the Veteran submitted the results of a May 2011 private audiological evaluation.  The results as shown by a graph appear to reflect that pure tone averages were somewhat worse-60 decibels in the right ear and 69 in the left ear, with discrimination scores of 72 percent in the right ear and 64 percent in the left ear.  The level of presentation was at the "most comfortable loudness" level - 55 dB HL on the right and 50 dB HL on the left.  The diagnosis was a very severe to profound high frequency bilateral sensorineural hearing loss characterized by recruitment, reflecting hypersensitivity to sounds and a reduced tolerance level.  The audiologist determined that speech discrimination testing must be conducted with a speech signal at intensity below the Veteran's tolerance level, thereby implying that the QTC audiologist had used an improper level of presentation.  

As instructed by the June 2011 Remand, the Veteran underwent a VA audiological examination later that month.  The diagnosis was normal hearing sensitivity through 1000 Hz with a sloping mild to severe sensorineural loss from 1500 to 4000 Hz and a profound drop at 6000 to 8000 Hz in the right ear, and normal hearing through 1000 Hz with a sloping mild to profound sensorineural loss from 1500 to 8000 Hz in the left ear.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 50, 75, and 85, for an average of 58 in the right ear; and of 25, 65, 75, and 100, for an average of 66 in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 60 percent in the left ear.  The level of presentation was 70 dB HL in the right ear and 85 dB HL in the left ear.  These VA audiometric findings reflect Level II auditory acuity in the right ear and Level VII auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 10 percent evaluation under Table VII, DC 6100.

On remand in May 2012, the Board noted that the May 2011 results are inconsistent with both the QTC audiological examination conducted in July 2009 and, most notably, the VA audiological examination conducted just one month later in June 2011.  
As instructed by the May 2012 Remand, the Veteran underwent a VA audiological examination in July 2012.  The diagnosis was bilateral sensorineural hearing loss through 6000 Hz.  At that time, audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 50, 75, and 85 for an average of 58 (57.25) in the right ear; and of 20, 65, 80, 100, for an average of 66 (66.25) in the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 80 percent in the left ear.  These VA audiometric findings reflect Level II auditory acuity in the right ear and Level IV auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a 0 percent evaluation under Table VII, DC 6100.

Unfortunately, the July 2012 VA examiner failed to indicate the level of presentation used during the speech recognition testing.  In addition, the examiner failed to consider the speech recognition scores from the July 2009 QTC examination, the May 2011 private examination, or the June 2011 VA examination.  For these reasons, the Board concludes that another examination to determine the current severity of the Veteran's service-connected bilateral hearing loss is necessary.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  The failure of the examiner to respond completely to the Board's questions mandates a remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination with an appropriate medical professional other than the provider who conducted the July 2012 VA examination.  The claims folder, including a copy of this Remand, must be reviewed in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All required studies, to include audiometric testing, must be performed.  

The examiner should describe the current extent of the Veteran's service-connected bilateral hearing loss disability.  Specifically, the results of the audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test.  The examiner must indicate the level of presentation (decibel level) used during the speech recognition testing.  Also, the examiner must reconcile any significant discrepancies between the speech recognition scores shown on current examination and prior speech recognition scores, to include the July 2009 QTC examination, May 2011 private examination, June 2011 VA examination, and July 2012 VA examination).  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral hearing loss.  

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

